NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ALEKSANDR L. YUFA,
                 Plaintiff-Appellant

                           v.

               TSI, INCORPORATED,
                  Defendant-Appellee
                ______________________

                      2016-1784
                ______________________

   Appeal from the United States District Court for the
Northern District of California in No. 4:09-cv-01315-
KAW, Magistrate Judge Kandis A. Westmore.
                ______________________

              Decided: November 9, 2016
               ______________________

   ALEKSANDR L. YUFA, Colton, CA, pro se.

   COURTLAND COLLINSON MERRILL, Anthony Ostlund
Baer & Louwagie P.A., Minneapolis, MN, for defendant-
appellee. Also represented by DANIEL RYAN HALL.
                 ______________________

Before PROST, Chief Judge, REYNA and WALLACH, Circuit
                       Judges.
2                                           YUFA   v. TSI, INC.



PER CURIAM.
    This appeal concerns the appointment of a receiver to
satisfy a judgment awarding attorney fees and costs.
Appellant Dr. Aleksandr L. Yufa appeals an interlocutory
order issued by the U.S. District Court for the Northern
District of California (“District Court”), which granted-in-
part and denied-in-part Appellee TSI, Inc.’s (“TSI”) re-
newed motion to appoint Greyhound IP LLC (“Grey-
hound”) as receiver and to compel the assignment of Dr.
Yufa’s patents to Greyhound. Appellant’s App. 31–35
(Order). We affirm.
                       BACKGROUND
    Dr. Yufa owns U.S. Patent Nos. 7,573,573, 7,439,855,
6,034,769, 5,969,665, 5,946,091, 5,767,967, and 6,346,983
(“the ’983 patent”) (collectively, “the Patent Portfolio”).
He has filed at least nine suits for patent infringement,
involving no less than eight appeals to this court related
to the Patent Portfolio.
    The present appeal follows from Dr. Yufa’s filing of a
complaint in the District Court alleging that TSI’s prede-
cessor-in-interest infringed the ’983 patent. The District
Court granted summary judgment of noninfringement in
favor of TSI. See generally Yufa v. TSI, Inc., No. CV 09-
01315-KAW, 2014 WL 2120023 (N.D. Cal. May 21, 2014).
TSI moved for attorney fees and costs, and the District
Court found that Dr. Yufa’s claims of infringement were
“objectively baseless,” granted TSI’s motion, and awarded
TSI $166,364.88. See Yufa v. TSI, Inc., No. CV 09-01315-
KAW, 2014 WL 4071902, at *5 (N.D. Cal. Aug. 14, 2014);
Appellant’s App. 32.
   TSI filed a motion to appoint Greyhound as receiver
and to compel the assignment of the Patent Portfolio to
Greyhound to satisfy the Judgment. Appellant’s App. 32.
The District Court denied TSI’s motion without prejudice
pending Dr. Yufa’s appeal of the District Court’s grant of
YUFA   v. TSI, INC.                                      3



summary judgment. Id. On appeal, we affirmed the
District Court’s grant of summary judgment of nonin-
fringement in favor of TSI. See Yufa v. TSI, Inc., 600 F.
App’x 747, 754 (Fed. Cir. 2015). We did not reach the
attorney fees and costs issue because Dr. Yufa waived this
argument. Id.
    Following that decision, TSI renewed its motion to
appoint a receiver and to compel the assignment of the
Patent Portfolio. Appellant’s App. 32. The District Court
appointed Greyhound as receiver but “decline[d] to assign
the [Patent Portfolio] until it is provided with a valua-
tion,” at which time “TSI may file a second motion to
compel the assignment of the [Patent Portfolio].” Id. at
35.
    Dr. Yufa timely appeals. We have jurisdiction pursu-
ant to 28 U.S.C. § 1292(a)(2), (c)(1) (2012).
                          DISCUSSION
                      I. Standard of Review
     We review procedural matters not unique to patent
law according to the law of the regional circuit. Juicy
Whip, Inc. v. Orange Bang, Inc., 382 F.3d 1367, 1370 (Fed.
Cir. 2004). The Ninth Circuit reviews district court
orders appointing a receiver for abuse of discretion. Can.
Life Assurance Co. v. LaPeter, 563 F.3d 837, 844 (9th Cir.
2009). “In deciding whether the district court abused its
discretion, [the Ninth Circuit] employ[s] a two-part test.”
Meritage Homes of Nev., Inc. v. Fed. Deposit Ins. Corp.,
753 F.3d 819, 823 (9th Cir. 2014) (internal quotation
marks and citation omitted). First, the court “deter-
mine[s] de novo whether the trial court identified the
correct legal rule to apply to the relief requested.” Id.
(internal quotation marks and citation omitted). Second,
the court “determine[s] whether the district court’s appli-
cation of the correct legal standard was (1) illogical,
(2) implausible, or (3) without support in inferences that
4                                            YUFA   v. TSI, INC.



may be drawn from the facts in the record.” Id. (internal
quotation marks and citation omitted).
II. The District Court Did Not Abuse Its Discretion When
           It Appointed Greyhound as Receiver
    A. The District Court Identified the Correct Legal Rule
    We begin by evaluating whether the District Court
“identified the correct legal rule to apply to the relief
requested.” Id. (internal quotation marks and citation
omitted). It did.
    The enforcement of a money judgment “must accord
with the procedure of the state where the court is located,
but a federal statute governs to the extent it applies.”
Fed. R. Civ. P. 69(a)(1). Although Federal Rule of Civil
Procedure 66 permits a court to appoint a receiver, it does
not detail the procedures that must be followed. See Fed.
R. Civ. P. 66. Therefore, as the District Court explained,
California state law governs the appointment of a receiv-
er. Appellant’s App. 33; see Hendricks & Lewis PLLC v.
Clinton, 766 F.3d 991, 999 (9th Cir. 2014) (“While Rule 66
prevails over state law to the extent it applies, it does not
provide a different standard for the appointment of a
receiver than one found under Washington law. There-
fore, we consider Washington law when reviewing the
district court’s order appointing a receiver.”).
    The District Court correctly identified the applicable
California law. Appellant’s App. 33–34. Pursuant to the
California Code of Civil Procedure, “[t]he provisions of
Chapter 5 . . . of Title 7 govern the appointment, qualifi-
cations, powers, rights, and duties of a receiver.” Cal. Civ.
Proc. Code § 708.610 (1983). In conducting its analysis,
the District Court evaluated both the propriety of the
District Court’s appointment of a receiver, consistent with
California Code of Civil Procedure § 708.620, and the
receiver’s authorities, consistent with California Code of
Civil Procedure §§ 568, 568.5. Appellant’s App. 33–34.
YUFA   v. TSI, INC.                                       5



The District Court thus identified the correct legal stand-
ard.
B. The District Court Properly Applied the Correct Legal
                       Standard
     We next evaluate “whether the district court’s appli-
cation of the correct legal standard was (1) illogical,
(2) implausible, or (3) without support in inferences that
may be drawn from the facts in the record.” Meritage
Homes, 753 F.3d at 823 (internal quotation marks and
citation omitted). We discern no error in the District
Court’s application of the law.
     Dr. Yufa argues that the District Court’s decision to
appoint a receiver conflicts with California Code of Civil
Procedure § 708.620 because it is not in his interest and it
“is not a reasonable method to obtain the fair satisfaction
of judgment.” Appellant’s Br. 30 (emphasis omitted); see
id. at 29–31. California Code of Civil Procedure § 708.620
provides that “[t]he court may appoint a receiver to en-
force the judgment where the judgment creditor shows
that, considering the interests of both the judgment
creditor and the judgment debtor, the appointment of a
receiver is a reasonable method to obtain a fair and
orderly satisfaction of the judgment.” Cal. Civ. Proc.
§ 708.620. This provision does not mean that a debtor
may avoid his legal liabilities, including any payment
owed. TSI was awarded a judgment for expenses from
defending against Dr. Yufa’s infringement action, and
“there is no dispute that Dr. Yufa has no . . . financial
means” other than the Patent Portfolio “to satisfy the
judgment at this time.” Appellant’s App. at 34, 35. The
District Court properly considered each parties’ argu-
ments and determined that appointment of a receiver was
in both parties’ interests. Id. at 34.
    Second, Dr. Yufa asserts that appointing a receiver is
premature because he is involved in litigation involving
the Patent Portfolio. Appellant’s Br. 31–33. However, the
6                                           YUFA   v. TSI, INC.



California Code of Civil Procedure permits receivers to
“take and keep possession of the property, . . . to make
transfers, and generally to do such acts respecting the
property as the Court may authorize,” Cal. Civ. Proc.
Code § 568, such as to “sell real or personal property in
the receiver’s possession,” id. at § 568.5. Dr. Yufa has not
identified any authority supporting his argument that
property involved in active litigation may not be assigned
to a receiver. Appellant’s Br. 31–43. And a party’s legal
obligations are case-dependent and do not evaporate
when a party becomes involved in separate litigation.
More importantly, the District Court did not order the
assignment of any of Dr. Yufa’s patents; it only appointed
the receiver and ordered a valuation of the Patent Portfo-
lio. Appellant’s App. 35. Therefore, the District Court
may elect not to assign patents involved in active litiga-
tion.
    The District Court’s application of the law was not “il-
logical,” “implausible,” or “without support in inferences
that may be drawn from the facts in the record.” Meritage
Homes, 753 F.3d at 823 (internal quotation marks and
citation omitted). The District Court properly applied the
correct legal standard and determined that appointing a
receiver was a reasonable method to obtain a fair and
orderly satisfaction of the Judgment.
                       CONCLUSION
    A pro se party typically will not possess the same
skills as a seasoned litigant educated in the profession,
and the Supreme Court has instructed the federal judici-
ary to assist such parties when appropriate. See Haines
v. Kerner, 404 U.S. 519, 520 (1972). However, that assis-
tance has limits and does not transform an inherently
adversarial system into one that accommodates only the
views of one party. See Henke v. United States, 60 F.3d
795, 799 (Fed. Cir. 1995). At some point, a pro se plaintiff
has to recognize that when a court says a cause of action
YUFA   v. TSI, INC.                                     7



is without merit, the defendant can no longer be forced to
incur expenses associated with the litigation and must be
allowed to collect money owed. Failure to accept that
objective reality must necessarily result in the pro se
plaintiff bearing the expenses the defendant is being
forced to pay without good reason. This is such a case.
We have considered Dr. Yufa’s remaining arguments to
the contrary and find them unpersuasive. Accordingly,
the Order of the U.S. District Court for the Northern
District of California is
                      AFFIRMED